Exhibit 10.2

INVESTORS REAL ESTATE TRUST

 

Stock Award Agreement

 

 

THIS STOCK AWARD AGREEMENT (this “Agreement”), dated as of August 8, 2016,
governs the Stock Award granted by INVESTORS REAL ESTATE TRUST, a North Dakota
real estate investment trust (the “Company”) to Mark O. Decker, Jr. (the
“Participant”), in accordance with and subject to the provisions of the
Company’s 2015 Incentive Plan (the “Plan”).  A copy of the Plan has been made
available to the Participant.  All terms used in this Agreement that are defined
in the Plan have the same meaning given them in the Plan.

 

Grant of Stock Award.    

In accordance with the Plan, and effective as of August 8, 2016 (the “Date of
Grant”), the Company granted to the Participant, subject to the terms of the
Plan and this Agreement, a Stock Award of 30,675 shares of Common Stock (the
“Shares”). 

Vesting of the Shares.    

The Participant’s interest in one-third of the Shares shall vest and become
nonforfeitable on each of the first, second and third annual anniversaries of
the Date of Grant (each a “Vesting Date”) if the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant through
each applicable Vesting Date. Except as provided in paragraphs 2(b) or (c), if
the Participant’s employment with the Company or an Affiliate is terminated
prior to a Vesting Date, any Shares that remain unvested as of the date of such
termination shall be forfeited.

If the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the date the Participant’s employment is
terminated due to Disability or death that occurs before the last Vesting Date,
then any Shares that remain unvested will vest in full and become nonforfeitable
as of the date of such termination. 

If the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until a Control Change Date that occurs before
the last Vesting Date and the Participant’s employment is terminated pursuant to
a Qualifying Termination as of the Control Change Date or within twelve months
following the Control Change Date, then any Shares that remain unvested will
vest in full and become nonforfeitable as of the Control Change Date. 

Transferability.  Shares that are not vested may not be transferred; provided,
however, that the Participant may transfer the Participant’s rights under this
Agreement by will or the laws of descent and distribution.  Subject to the
requirements of applicable securities laws, Shares that have become vested in
accordance with paragraph 2 may be transferred.

Shareholder Rights.  On and after the Date of Grant and prior to the date that
Shares are forfeited, the Participant shall have the right to vote the
Shares.  Prior to the date that the Shares







--------------------------------------------------------------------------------

 



become vested and nonforfeitable in accordance with paragraph 2, any dividends
or distributions on the Shares shall be accumulated, without interest, and paid
in cash when and only to the extent that, the Shares become vested and
nonforfeitable.  Notwithstanding the preceding sentences, the Company shall
retain custody of any certificates evidencing the Shares until the date the
Shares become vested and nonforfeitable in accordance with paragraph 2 and the
Participant hereby appoints the Company’s President and the Company’s Secretary
as the Participant’s attorneys-in-fact, with full power of substitution, with
the power to transfer to the Company and cancel any Shares that are forfeited in
accordance with this Agreement.

No Section 83(b) Election.  In consideration for the grant of the Stock Award
evidenced by this Agreement, the Participant hereby agrees and covenants that
the Participant will not make an election under Section 83(b) of the Code with
respect to the grant of the Stock Award or the issuance of the Shares.

Definitions.  For purposes of this Agreement, the following shall have the
following meanings:

“Cause” means (i) the Participant’s willful conduct that is demonstrably and
materially injurious to the Company or an Affiliate, monetarily or otherwise;
(ii) the Participant’s material breach of written agreement between the
Participant and the Company; (iii) the Participant’s breach of the Participant’s
fiduciary duties to the Company or an Affiliate; (iv) the Participant’s
conviction of any crime (or entering a plea of guilty or nolo contendre to any
crime) constituting a felony; or (v) the Participant’s entering into an
agreement or consent decree or being the subject of any regulatory order that in
any of such cases prohibits the Participant from serving as an officer or
director of a company that has publicly traded securities.  A termination of the
Participant shall not be for “Cause” unless the decision to terminate the
Participant is set forth in a resolution of the Board to that effect and which
specifies the particulars thereof and that is approved by a majority of the
members of the Board (exclusive of the Participant if the Participant is a
member of the Board) adopted at a meeting called and held for such purpose
(after reasonable notice to the Participant and an opportunity for the
Participant to be heard before the Board).  No act or failure to act by the
Participant will be deemed “willful” if it was done or omitted to be done by the
Participant in good faith or with a reasonable belief on the part of the
Participant that the action or omission was in the best interests of the Company
or an Affiliate.  Any act or failure to act by the Participant based upon
authority given pursuant to a resolution duly adopted by the Board or based on
the advice of counsel to the Company shall be conclusively presumed to be done
or omitted to be done by the Participant in good faith and in the best interest
of the Company and its Affiliates.

“Disability” means the Participant has been determined, by a physician selected
by the Company and reasonably acceptable to the Participant, to be unable to
engage in any substantial gainful activity by reason of a medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.

“Good Reason” means, without the express written consent of the Participant (i)
a change in the Participant’s position with the Company or an Affiliate which
results in a material diminution of the Participant’s authority, duties or
responsibilities; (ii) a material reduction by







--------------------------------------------------------------------------------

 



the Company or an Affiliate in the annual rate of the Participant’s base salary;
or (iii) a change in the location of the Participant’s principal office to a
different place that is more than fifty miles from the Participant’s principal
office immediately prior to such change.  A reduction in the Participant’s rate
of annual base pay shall be material if the rate of annual base salary on any
date is less than ninety percent (90%) of the Participant’s highest rate of
annual base pay as in effect on any date in the preceding thirty-six (36)
months; provided, however, that a reduction in the Participant’s rate of annual
base pay shall be disregarded to the extent that the reduction is applied
similarly to the Company’s other officers or other employees.  Notwithstanding
the two preceding sentences, a change in the Participant’s duties or
responsibilities or a reduction in the annual rate of the Participant’s base
salary in connection with the Participant’s termination of employment (for
Cause, Disability or retirement), shall not constitute Good Reason and the
Participant shall not have Good Reason to resign solely because the Company does
not have common shares or other securities that are publicly traded.  A
resignation by the Participant shall not be with “Good Reason” unless the
Participant gives the Company written notice specifying the event or condition
that the Participant asserts constitutes Good Reason, the notice is given no
more than ninety days after the occurrence of the event or initial existence of
the condition that the Participant asserts constitutes Good Reason and the
Company has failed to remedy or cure the event or condition during the thirty
day period after such written notice is given to the Company.

“Qualifying Termination” means a termination of the Participant’s employment
with the Company and its Affiliates on account of (i) the Participant’s death,
(ii) the Participant’s Disability, (iii) the Company’s termination of the
Participant for a reason other than Cause or Disability or (iv) the
Participant’s resignation with Good Reason.

No Right to Continued Employment.  This Agreement and the grant of the Stock
Award do not give the Participant any rights with respect to continued
employment by the Company or an Affiliate.  This Agreement and the grant of the
Stock Award shall not interfere with the right of the Company or an Affiliate to
terminate the Participant’s employment.

Change in Capital Structure.  In accordance with the terms of the Plan, the
terms of this Agreement and the number and kind of Shares shall be adjusted as
the Board determines to be equitably required in the event the Company effects
one or more stock dividends, stock split-ups, subdivisions or consolidations of
shares or other similar changes in capitalization.

Governing Law; Venue.  The laws of the State of North Dakota shall govern all
matters arising out of or relating to this Agreement including, without
limitation, its validity, interpretation, construction and performance but
without giving effect to the conflict of laws principles that may require the
application of the laws of another jurisdiction.  Any party bringing a legal
action or proceeding against any other party arising out of or relating to this
Agreement may bring the legal action or proceeding in the United States District
Court for the District of North Dakota or in any court of the State of North
Dakota sitting in Minot, North Dakota.  Each party waives, to the fullest extent
permitted by law (i) any objection it may now or later have to the laying of
venue of any legal action or proceeding arising out of or relating to this
Agreement brought in a court described in the preceding sentence and (ii) any
claim that any legal action or proceeding brought in any such court has been
brought in an inconvenient forum.







--------------------------------------------------------------------------------

 



Conflicts.  In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern.  All references herein to the Plan shall mean the Plan as in
effect on the Date of Grant.

Participant Bound by Plan.  The Participant hereby acknowledges that a copy of
the Plan has been made available to the Participant and the Participant agrees
to be bound by all of the terms and provisions of the Plan.

Binding Effect.  Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon the Participant and the Participant’s successors
in interest and the Company and any successors of the Company.

Recoupment.  The Participant acknowledges and agrees that the Participant’s
rights in the Shares and any dividends or other distributions paid or payable
with respect to the Shares are subject to recoupment or repayment if, and to the
extent that, such action is required under applicable law or any Company
recoupment or “clawback” policy.

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Stock
Award Agreement as of the date first set forth above.

 

INVESTORS REAL ESTATE TRUSTMARK O. DECKER, JR.

 



By: /s/ Timothy P. Mihalick/s/ Mark O. Decker, Jr.

 

Name: Timothy P. Mihalick

Title:  Chief Executive Officer

 

 



--------------------------------------------------------------------------------